ACCEPTED
                                                                                                 01-15-00736-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            9/3/2015 10:55:29 AM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK


Harris County Public Defender’s Office
1201 Franklin, 13th floor                                            Office No.: 713-368-0016
Houston, Texas 77002                                                  Fax No.:FILED  IN
                                                                                 713-368-9278
                                                                       1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
September 3, 2015                                                      9/3/2015 10:55:29 AM
                                                                       CHRISTOPHER A. PRINE
Clerk of the Court                                                             Clerk
First Court of Appeals
301 Fannin, Room 208
Houston, Texas 77002

Re:    Defective Certification of the Defendant’s Right of Appeal;
       Cause number 01-15-00736-CR;
       Esseabasi Williams vs. The State of Texas.

To the Clerk:
The certification of the defendant’s right of appeal appears to be defective in this case.

The trial court checked the box on the certification form that reads: “I, judge of the
trial court, certify this criminal case is not a plea-bargain case, and the defendant has
the right of appeal.”

However, the Clerk’s Record reflects that the Appellant pled guilty with a pre-
sentence investigation, but with an agreement to cap punishment at 30 years in prison.
An agreement that places a cap on punishment is a plea bargain for purposes of Texas
Rule of Appellate Procedure 25.2(a)(2). Waters v. State, 124 S.W.3d 825, 826-827 (Tex.
App.-Houston [14th Dist.] 2003, pet. ref’d). Because appellant’s plea was made
pursuant to a plea bargain, he may appeal only matters raised by a written pre-trial
motion and denied by written order or with the trial court’s permission. See Tex. R.
App. P. 25.2(a)(2). Apparently the Appellant did filed a pretrial motion challenging the
constitutionality of the statute under which he was prosecuted, and obtained a written
ruling pursuant to the motion.

Therefore, pursuant to Tex. R. App. P. 37.1, the Appellant requests that this Court
order the trial court to:

1. Remedy the defect;
2. File a new certification of the defendant’s right of appeal with the trial court clerk
in the case; and
3. Request the trial court clerk to prepare and certify a supplemental clerk’s record
in the case containing the corrected certification and file it with this Court.

Very truly yours,

/s/ Bob Wicoff
Bob Wicoff
Attorney at Law

cc:    Alan Curry
       Harris County District Attorney’s Office
       Appellate Division